ACCEPTED
                                                                                        01-14-01014-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    4/1/2015 2:12:04 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                 CLERK



                              No.01-14-01014-CV
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                         IN THE COURTOF ApPEALS                  4/1/2015 2:12:04 PM
                      FOR THEFIRST DISTRICTOFTEXAS               CHRISTOPHER A. PRINE
                               AT HOUSTON                                Clerk




                                LETICIALoy A,
                                         Appellant,

                                       v.
   IANTAYLOR,JACOBUSSTERKEN,STICHTINGTINSELGROUP,VITOL
           HOLDINGII S.A., AND TINSELGROUP,S.A.,
                                  Appellees.



     Appeal from the 190th Judicial District Court, Harris County, Texas
                    Trial Court Cause No. 2012-33464


              UNOPPOSED FIRST MOTION TO EXTEND
           TIME FOR FILING APPELLANT'S REPLY BRIEF

TO THE HONORABLE             FIRST COURT OF APPEALS:

        LETICIA   LoyA, Appellant, moves this Court to grant an extension of

time to file Appellant's Reply Brief, and respectfully states:

1. Appellant's Reply Brief is due to be filed with this court on April 14,
2015.

2. Appellant seeks a 20-day day extension of time to file Appellant's Brief,

which would make Appellant's Brief due on or before May 4,2015.
                                       1
3. This extension of time is necessary because lead counsel for Appellant

was/is participating in several oral arguments, appeals and/or trials with

deadlines prior to April 14, 2015 deadline, including but not limited to:

   • Universal Gold Coin v. FedEx et al, Western District of Tennessee
     (Daubert and pre-trial motions)
   • Filer v. Keystone Corporation, New York State Supreme Court,
     (pretrial motions and hearings)
   • Altamirano v. KONE, 136th Judicial District of Texas (eleven
     depositions, discovery deadline approaching)
   • Raja v. Kolander, 172nd Judicial District of Texas (trial)
   • Reado v. Lopez, 136th Judicial District of Texas (trial)

As a result, time constraints will make it difficult to adequately prepare the

reply brief in this appeal. This request is not filed for the purpose of delay,

but rather to afford counsel adequate time to prepare the brief. Therefore,

additional time is needed to adequately prepare the arguments in this case.

4. Counsel for Appellant has conferred with counsel for Appellees Ian

Taylor, Jacobus Sterken, Stichting Tinsel Group, Vitol Holding II S.A., and

Tinsel Group, S.A., and Appellees do not oppose this motion to extend time.

5. This is the first extension of time Appellant has sought for the filing of

the Appellant's Reply Brief.

      For these reasons, LETICIA   Loy A,   Appellant, requests that this Court

render an order extending the time for filing Appellant's Reply Brief to and




                                      2
including May 4, 2015. Appellant also requests any other relief to which she

may be entitled.

                                Respectfully submitted,

                                PROVOST       *UMPHREY         LAW FIRM,
                                L.L.P.
                                490 Park Street
                                P. O. Box 4905
                                Beaumont, Texas 77704
                                (409) 835-6000
                                (409) 813-8682 (FAX)


                                By:      / s / Jenniter Job
                                         Jennifer Job
                                         Texas State Bar No. 24050682
                                         James Payne
                                         Texas State Bar No. 00788171
                                ATTORNEYS FOR APPELLANT

                    CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellees Ian Taylor,
Jacobus Sterken, Stichting Tinsel Group, Vitol Holding II S.A., and Tinsel
Group, S.A. concerning this motion, and Appellees do not oppose the relief
requested in this motion.

                                               / s / Jennifer Job

                       CERTIFICATEOF SERVICE

       I hereby certify that a copy of this motion to amend notice of appeal
has been sent to all known counsel of record via EFILE and/or certified
mail, return receipt requested on April 1, 2015.


                                               / s / Jennifer Job
                                         Jennifer Job
                                      3